Citation Nr: 1506272	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-14 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for multiple scars, including of the head and face.

3.  Entitlement to service connection for a right foot disorder, including a scar as a residual of an injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2010 and February 2011 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

Records in the claims file indicate the Veteran changed his name on two occasions, in October 1981 and again in October 2014, so since even his hearing.  After the initial October 1981 name change, he continued to use his original name.  It is unclear now whether he is actually using the name he acquired in October 2014.  He affirmatively sent notice of the name change along with a copy of the court order in October 2014.  The Board has used his original name in this decision, however, to maintain consistency with his VA records, but also out of convenience additionally has listed his other names.  The RO therefore is reminded to follow the necessary procedures to change his name in the VA system.

The Veteran alleges that he sustained a right foot injury during his service while performing his duties as an ordnance mechanic, and that his wound resultantly required stitches.  He maintains that the consequent scar therefore should be service connected.  In the May 2010 decision, the RO denied service connection for "any right foot condition to include arthritis."  The Board recharacterized the issue, however, as the Veteran does not refer to arthritis.  Rather, he appears to be claiming entitlement to service connection for a right foot scar on the premise that it is the result of trauma during his service.  He filed a notice of disagreement (NOD) with that decision in April 2011, so within the required one year.  The RO did not then provide him a statement of the case (SOC) concerning this claim, however.  The RO is obligated to do so, after receipt of which he will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claims of entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD, and for this right foot disability, including this purported consequent scar, are being REMANDED to the Agency of Original Jurisdiction (AOJ) rather than immediately decided.  But the Board is going ahead and adjudicating the remaining claim of entitlement to service connection for the head and face scars.


FINDING OF FACT

The scars of the Veteran's head and face are as likely as not the result of his service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his head and face scars were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, however, the Board is fully granting this claim for the head and face scars.  The Board therefore need not discuss whether there has been compliance with these notice and duty to assist obligations since this is inconsequential.

Turning now to the merits of this claim, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

No scars were recorded on entry into service.  But on separation, a scar of the forehead was noted.  The Veteran alleges to have scars of the back of the head and face in addition to the one on the forehead.  The service treatment records (STRs) are unremarkable for indication of injuries that could have resulted in scars.  The Veteran alleges the scars are due to various forms of altercations, violence, and abuse in service.

In March 2010, the Veteran was afforded a VA scars examination.  The examiner observed four scars on the Veteran's face and head and, as importantly, indicated they were consistent with the injuries in service he had described and that, if those incidents indeed occurred, the scars were at least as likely as not related to service.  

The Veteran had many disciplinary problems in service.  At one time he was sentenced to 30 days of hard labor.  He was ultimately given a general discharge under honorable conditions after he was found to lack fitness for further service.  The Board finds that his disciplinary issues in service as likely as not fit with the reported history of scar-producing injuries during his service.  As such, the criteria for service connection are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  There is a present disability, diagnosed as scars of the face and head.  Furthermore, there is a history of in-service injuries, and there is a competent and credible medical opinion establishing the required correlation ("nexus") between the present disability and injuries in service.  In this circumstance the claim is granted rather than denied.  Id; see also 38 C.F.R. § 3.303; Davidson, supra; Gilbert, supra.


ORDER

The claim of entitlement to service connection for scars of the head and face is granted.


REMAND

The evidence reflects current psychiatric diagnoses; it appears these diagnoses may relate to childhood trauma preceding the Veteran's military service.  However, the evidence also suggests there might have been aggravation in service of this 
pre-existing disability.  As well, the STRs as mentioned indicate numerous disciplinary problems owing to inappropriate behavior.  As such, a VA examination and opinion are needed to explore the possibility of entitlement to service connection for an acquired psychiatric disorder either on a direct-incurrence basis or alternatively on the basis of aggravation of a pre-existing condition.

Regarding the claim of entitlement to service connection for a right foot disorder, including a scar, in April 2011 the Veteran filed a timely NOD regarding the then recent May 2010 RO decision denying this claim.  See 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2014).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.302, etc. (2014).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2014), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO or AOJ for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issue of entitlement to service connection for a right foot disorder, to include a scar.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule a VA mental health evaluation.  The Veteran asserts that he has an acquired psychiatric disorder due to his military service; there is some suggestion of a pre-existing mental disorder.  Initially, then, the examiner should diagnose all current psychiatric disorders (meaning all since the filing of this claim).  And for each diagnosed condition, the examiner should address its etiology by:

a) considering the fact that the Veteran has reported some symptoms existing since his childhood, so even prior to his military service.  Therefore indicated whether he clearly and unmistakably had an acquired psychiatric disorder prior to beginning his service in March 1966?

b) If he did, is there also clear and unmistakable evidence this pre-existing disorder was not aggravated by his service from March 1966 to February 1968, meaning chronically or permanently worsened above and beyond its natural progression?  

c) If instead there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of an acquired psychiatric disorder and that it was not aggravated during or by the Veteran's service beyond its natural progression, then alternatively consider his many disciplinary problems in service, including the determination of unfitness, in determining the likelihood (very likely, as likely as not, or unlikely) that any acquired psychiatric disorder alternatively incepted during his service from March 1966 to February 1968 or is otherwise related or attributable to his service or dates back to his service.  

2.  Provide the Veteran an SOC concerning the issue of entitlement to service connection for a right foot disorder, including a scar.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


